Citation Nr: 9915068	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from September 1969 to 
September 1971.

This appeal arose from a December 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified at a personal 
hearing in September 1994; in November 1994, the hearing 
officer issued a decision which continued to deny the benefit 
sought.  In September 1996, the Board of Veterans' Appeals 
(Board) remanded this case for additional development.

The veteran has contended, in essence, that he has been 
permanently and totally disabled by his disabilities.  
Therefore, he has asserted that he should be awarded a 
permanent and total disability evaluation for pension 
purposes.

As noted above, this case was remanded by the Board for 
additional development in September 1996.  This remand had 
instructed that the veteran be examined by VA and be afforded 
a social and industrial survey in order to ascertain all his 
disabilities and the effect that they have had upon his 
ability to work.  This examination was scheduled on March 8, 
21, 22, and 29, 1997.  He failed to report.  However, the 
file does not include the letter sent to the veteran 
notifying him of the examination date, nor does it contain 
any indication that he was told of the importance of 
reporting to his examinations.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
appropriate examinations to identify all 
disabilities that he may have, including 
neurologic, psychiatric, orthopedic, 
gastrointestinal, vascular and 
audiological examinations for the purpose 
of determining whether he is permanently 
and totally disabled for pension 
purposes.  All subjective complaints and 
objective findings should be reported in 
detail.  The claims folder should be made 
available to the examiners prior to the 
examinations, and the examiners are asked 
to reconcile the clinical reports of 
record and should also indicate in the 
examination report that the claims file 
has been reviewed.  In addition, the 
examiners should render an opinion as to 
the severity of each disability found and 
the impact each disability has, whether 
singularly or in combination, on the 
appellant's employability.  It should 
also be determined whether the history of 
drug and alcohol abuse plays a large role 
in impairing the appellant's ability to 
work, and an opinion should be rendered 
as to the etiology for any noted 
substance abuse (i.e., whether it is 
etiologically related to any diagnosed 
psychiatric disorder).

2.  The RO should schedule the appellant 
for a social and industrial survey.  This 
should include information concerning his 
last employment and the reasons for 
leaving.  Contact should be made with the 
employer, and the assistance of the 
appellant in obtaining this information 
should be requested as needed.

3.  The RO should place a copy of the 
letter sent to the veteran notifying him 
of the date, time and place of the VA 
examination and the social and industrial 
survey in the claims folder.  This letter 
should inform the veteran of the 
importance of reporting to the 
examinations and should inform him of the 
consequences of failing to do so (that 
is, that the claim may be denied).

4.  If the veteran reports to the 
examination and the social and industrial 
survey, the RO should then reevaluate the 
appellant's innocently acquired 
disabilities found with the application 
of the appropriate diagnostic codes in 
the Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each innocently acquired 
disability.  The RO should consider 
whether the appellant is permanently and 
totally disabled under either the 
"average person" standard of 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§ 4.15 or the "unemployability" 
standard of 38 C.F.R. § 4.17.  If the 
appellant does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  The statement should 
specifically set forth the reasons and bases for the 
decision, and should include the appropriate diagnostic codes 
and a discussion of their applicability to the appellant's 
disabilities.  This statement should also discuss the 
applicability of the "average person" test of 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. § 4.15, the "unemployability" 
standard of 38 C.F.R. § 4.17 and the provisions of 38 C.F.R. 
§ 3.321(b)(2).  No action by the appellant is required until 
he receives further notice.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










